 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     SEAN L. ROWELL,                                  Case No. 2:14-cv-1888-KJM-EFB-P
12
                                           Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   L.D. ZAMORA, et al.,
16                                      Defendants.
17

18         Good cause appearing, Defendants’ motion to modify the discovery and scheduling order,

19   as joined by defendant Pomazal, is granted. Defendants shall file a dispositive motion on or

20   before February 13, 2019. And, Defendant Abdur-Rahman shall respond to Plaintiff’s first set of

21   interrogatories on or before February 7, 2019.

22         IT IS SO ORDERED.

23
     Dated: January 9, 2019.
24                                                       The Honorable Edmund F. Brennan
                                                         United States Magistrate Judge
25

26

27

28

                                                               [Proposed] Order (2:14-cv-1888-KJM-EFB-P)
